Citation Nr: 0716378	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for schizophrenia, undifferentiated type.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 




INTRODUCTION

The veteran had active service from September 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
July 2005.


FINDING OF FACT

The veteran's schizophrenia, undifferentiated type, is 
manifested by anxiety, flattened affect, irritability, and 
grandiose delusions; there is no evidence of thought 
disorder, obsessional rituals, impaired impulse control, 
disorientation, or neglect of hygiene.  

CONCLUSION OF LAW

Schizophrenia, undifferentiated type, is 50 percent disabling 
according to applicable regulatory criteria.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.130, 
Diagnostic Code 9204 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

A case may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
when there is evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's schizophrenia, undifferentiated type, is 
currently rated as 30 percent disabling under Code 9204.  38 
C.F.R. § 4.130.  Under the general formula for rating mental 
disorders, a 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

In this case, the veteran is a graduate from the University 
of Puerto Rico and was employed as a physical education 
teacher for 30 years.  He is currently retired.  As of 
September 2006, he was living with his wife of 30 years and 
their two adult children.  

The veteran subjectively complains of depression, 
irritability, social avoidance, anger management problems, 
and frequent memory problems.  Review of the record reveals 
several somewhat conflicting medical reports.  In a January 
2006 VA psychiatric examination, the veteran was found to 
have a Global Assessment of Functioning (GAF) score of 55, 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The veteran 
had a good mood but constricted affect.  His attention and 
orientation were intact.  His thought process was illogical 
and he suffered from grandiose delusions; specifically, he 
reported being visited and trained by aliens at night.  
Otherwise, the veteran had good judgment and average 
intelligence, but no insight into his psychiatric problem.  
Although mild sleep impairment was noted, there was no 
indication of hallucinations, inappropriate behavior, 
obsessive or ritualistic behavior, panic attacks, suicidal or 
homicidal thoughts, or episodes of violence.  The veteran was 
found to have good impulse control, an ability to maintain 
minimum personal hygiene, and no problem with the activities 
of daily living.  Memory was normal.  However, the examiner 
opined that the veteran's present symptoms were a severe 
impairment to his ability to maintain a gainful occupation, 
especially in his area of expertise as a teacher.  The 
examiner also found the veteran's social relationships to be 
affected by his persistent delusional ideas.  The veteran was 
found to have decreased efficiency, decreased productivity, 
decreased reliability, an inability to perform work tasks, 
and impaired relationships, which were all found to be 
frequent and severe.  

The veteran underwent a private psychological evaluation in 
June 2006 with his psychiatrist, Dr. Rodrigo Freytes del Rio, 
M.D., who indicated that the veteran's schizophrenia became 
aggravated in 1998.  Dr. Freytes reported that the veteran 
developed extreme anxiety, impotence, depressed mood, and 
suicidal ideas and intents at that time.  The veteran's 
current behavior was described as isolated and withdrawn.  
The evaluation also described an incident where the veteran 
allegedly contemplated suicide and indicated that the veteran 
claims to see aliens at night.  The veteran's production of 
thought was found to be logical, his affect was found to be 
restricted, and his mood was found to be anxious and 
depressed.  He was found to be disoriented as to place and 
his memory was poorly preserved.  Dr. Freytes assigned the 
veteran a GAF score of 40-45, serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Finally, the veteran was afforded another VA psychological 
examination in September 2006.  The veteran complained 
subjectively of irritability and memory loss.  The examiner 
found him to be alert and oriented with a depressed and 
anxious mood and blunted affect.  His attention, 
concentration, insight, and judgment were fair, although his 
memory was fair and selective.  There was no indication of 
hallucinations or suicidal or homicidal ideations.  The 
veteran had good impulse control and was oriented as to 
person, place, and time.  No delusions were described, 
although the veteran complained that other people were always 
talking about him.  No panic attacks or obsessive or 
ritualistic behavior were described.  Although he described 
having trouble sleeping in the past, he was now sleeping well 
while on medication.  The examiner assigned the veteran a GAF 
score of 55 and found that the veteran voluntarily retired 
from his former position as a physical education teacher 
after becoming eligible for a 30-year pension, rather than 
because of his psychiatric condition.  Further, the examiner 
opined that the veteran's claimed current psychiatric 
condition and behavior did not prevent him from maintaining a 
gainful occupation, and was at present productive of a 
moderately severe level of occupational impairment. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  The Board notes that the VA examiners' 
opinions dated January 2006 and September 2006 were based on 
a comprehensive review of the record and examination of the 
veteran, and are thus extremely probative and credible.  The 
September 2006 examination report, in particular, detailed 
all of the veteran's complaints as well as indicated when 
those complaints were unsupported by evidence in the record.  
On the other hand, there is no indication that Dr. Freytes 
based portions of his opinion on anything other than the 
history and subjective complaints reported by the veteran.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Thus, the 
RO affords more weight to the January 2006 and September 2006 
VA psychiatric examination reports.  

Considering the evidence of the veteran's psychiatric status, 
the Board finds that the overall disability picture more 
nearly approximates the criteria for a 50 percent disability 
rating under Code 9204.  38 C.F.R. § 4.7.  Particularly, the 
Board finds that the veteran's anxiety, flattened affect, 
irritability, and grandiose delusions, along with other 
symptoms are sufficient to warrant the increased rating, even 
though several of the other criteria provided are not 
present.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(rating criteria provide guidance as to the severity of 
symptoms contemplated for each rating).  However, the Board 
finds that the disability picture does not more closely 
approximate the criteria for a 70 percent rating.  38 C.F.R. 
§ 4.7.  Specifically, there is absolutely no manifestation or 
finding of thought disorder, obsessional rituals, impaired 
impulse control, panic attacks, or any neglect of hygiene.  
Absent evidence of such symptoms, the Board cannot conclude 
that the disability is of the severity contemplated by the 
criteria for the 70 percent rating.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports no more than a 50 percent disability rating 
for schizophrenia.  38 C.F.R. § 4.3.  To that extent, the 
appeal is granted.      

Finally, a case may be referred to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation if there is evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  38 C.F.R. § 
3.321(b)(1); VAOPGCPREC 6-96.  The Board finds no basis to 
refer the case for extra-schedular consideration.  That is, 
there is no evidence of recent hospitalization associated 
with the disability.  In addition, as discussed in the 
September 2006 VA psychiatric examination, the veteran 
voluntarily retired from his position as a physical education 
teacher after becoming eligible for a 30-year pension, 
providing more evidence against this claim.  Thus, there is 
no evidence that the veteran is not adequately compensated by 
the regular rating schedule.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
February 2004 and August 2005, as well as in the February 
2003 statement of the case and March 2003, March 2006, and 
November 2006 supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the February 2003 statement of the 
case and March 2003, March 2006, and November 2006 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the September 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letter dated August 2005, 
which was followed by readjudication of his claim on two 
occasions.  Accordingly, the Board finds that the RO has 
provided all required notice and no prejudice has accrued to 
the veteran.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It is further noted that the veteran did submit 
additional evidence in support of his claim after the August 
2005 letter.  Clearly, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
which is what the notice provisions contemplate.  

With respect to the duty to assist, the RO has obtained all 
available service records, VA outpatient treatment records, 
private treatment records, and multiple VA examinations.  See 
38 U.S.C.A. § 5103A(d).  In addition, the veteran provided 
additional medical records as well as lay evidence in the 
form of his own written statements.  By correspondence dated 
August 2005, the veteran indicated he had no further evidence 
to submit in support of his appeal.  As there is no 
indication of outstanding evidence, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 50 percent disability rating for 
schizophrenia, undifferentiated type, is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


